                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

       vs.                                              No. 12-10154-02-JTM

PAUL SIFUENTEZ,
            Defendant.




                             MEMORANDUM AND ORDER


       This matter is before the court on defendant Paul Sifuentez’s petition under 28

U.S.C. § 2255, which seeks to vacate his 18 U.S.C. § 924(c) conviction on the grounds that

the § 924(c) offense required proof of an underlying crime of violence, and (according to

the defendant) Hobbs Act robbery (18 U.S.C. § 1951) is not such a crime. The court stayed

consideration of defendant’s motion pending the ultimate resolution of the issue by the

Supreme Court in Stokeling v. United States, 139 S. Ct. 544, 553 (2019).

       The Court in Stokeling resolved this issue adversely to the defendant. Following

that decision, counsel for the defendant acknowledged the ruling, and stated that he had

sent a stipulation of dismissal form to the defendant. Counsel further “acknowledge[d]

that if petitioner’s form is not received in 30 days, dismissal without a stipulation is

appropriate.” (Dkt. 90, at 2). Such stipulation should have been submitted by February

23, 2019.
      No voluntary dismissal by stipulation has been submitted. Accordingly, in light

of Stokeling, the court hereby dismisses defendant’s Motion to Vacate.

      IT IS ACCORDINGLY ORDERED this day of July, 2019, that the defendant-

petitioner’s Motion to Vacate (Dkt. 83) is hereby dismissed.




                                         s/ J. Thomas Marten
                                         J. Thomas Marten, Judge




                                            2
